DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Species 1 in the reply filed on 13 April 2021 and affirmed on 29 July 2021 is acknowledged.
Applicant states that all of claims 7-22 correspond to the elected Invention and Species and that claims 1-6 are withdrawn as directed to the non-elected Invenion.  Examiner agrees that claims 1-6 should be withdrawn, but should be subject to rejoinder if properly amended during prosecution.  Examiner disagrees that all of claims 7-22 correspond to the elected Species.  Claims 19 and 20 are specifically directed to other embodiments which are not shown (see paragraph [30]).  Similarly, claims 11 and 12 are drawn to some examples which are not shown.  Figure 1 is generic to all Species and does not depict the subject matter of claims 11, 12, 19, or 20.  While claims 11, 12, 19, and 20 would be subject to rejoinder upon allowance of a generic claim, Applicant should consider that the subject matter of claims 11, 12, 19, and 20 is not currently shown.  Such failure to show claimed subject matter would cause an issue should a generic claim be found allowable.  Applicant is reminded that no new matter can be added to the disclosure.  Claims 1-6, 11, 12, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 April 2021 and affirmed on 29 July 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “primary cooling element” and “condensate application module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “primary cooling element”, it is interpreted as in paragraphs [14] and [30]; in the case of “condensate application module”, it is interpreted as in paragraph [35].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10, 14, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabon (US 2014/0069134).
Regarding claim 7, Grabon shows a system for pre-cooling a warm airflow, the system comprising: 
- a cooling system that has a primary cooling element (see at least Figure 1, cooling coils #16; paragraph [0014]: the cooling coils are part of a system), wherein, in operation, the primary cooling element generates a condensate (see at least paragraph [0015]); 
- a heat exchanger positioned upstream from the primary cooling element in the warm airflow (see at least Figure 1, heat exchanger #12 positioned upstream of cooling coils #16 in hot/humid air in inlet duct #10), wherein the heat exchanger has a wet side and a dry side (see at least wet side at return duct #20; dry side at inlet duct #10), and wherein, in operation, warm air passes through the dry side (see at least paragraphs [0014]; [0017]); and 

Regarding claim 8, Grabon further shows wherein the primary cooling element is an evaporator (see at least paragraph [0014]: the cooling coils in a conventional air conditioning.
Regarding claim 9, Grabon further shows wherein the condensate application module includes a pump that is fluidically coupled to a condensate reservoir in which the condensate collects (see at least Figure 1, pump #42 and pan #40), and wherein, in operation, the pump applies the condensate to the wet side of the heat exchanger (see at least paragraph [0015]).
Regarding claim 10, Grabon further shows further comprising a condensate fan to generate a condensate airflow to propel the condensate through the wet side of the heat exchanger (see at least Figure 1, fan #32).
Regarding claim 14, Grabon further shows wherein the wet side of the heat exchanger includes one or more wet side channels (see at least paragraphs [0014]-[0015]).
Regarding claim 16, Grabon further shows further comprising a condensate fan to generate a condensate airflow to propel evaporated condensate through the wet side of the heat exchanger (see at least Figure 1, fan #32).
Regarding claim 17, Grabon further shows further comprising a condensate reservoir (see at least Figure 1, pan #40), wherein the condensate reservoir collects the condensate generated by the primary cooling element (see at least paragraph [0015]).
Regarding claim 18, Grabon further shows further comprising a water supply (see at least Figure 1, pan #40), wherein water is provided by the water supply to the condensate application module (see at least paragraph [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabon as applied to claim 7 above, and further in view of Gay (US 2,152,251).
Regarding claim 13, Grabon does not disclose wherein the condensate application module utilizes gravity to transport condensate to the wet side of the heat exchanger.
Gay teaches another heat exchanger having condensate application wherein the condensate application module utilizes gravity to transport condensate to the wet side of the heat exchanger (see at least page 3, column 1, lines 28-38; Figure 5: water flows from nozzle #12x downward through the tubes of radiator #18x).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Grabon with wherein the condensate application module utilizes gravity to transport condensate to the wet side of the heat exchanger, as taught by Gay, to improve the system of Grabon by using the energy provided by the natural force of gravity to save energy, thus making the system more efficient.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabon as applied to claim 14 above, and further in view of Moon et al. (US 2002/0029578).
Regarding claim 15, Grabon does not disclose further comprising a hydrophilic coating applied to at least a portion of at least one of the wet side channels.
Moon et al. teaches another heat exchanger receiving condensate further comprising a hydrophilic coating applied to at least a portion of at least one of the wet side channels (see at least paragraph [0038]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Grabon with further comprising a hydrophilic coating applied to at least a portion of at least one of the wet side channels, as taught by Moon et al., to improve the system of Grabon by allowing for even distribution of condensate on the passage(s) rather than drops, thus allowing for improved evaporation of unevaporated condensate (see at least Moon et al. paragraph [0038]).  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabon as applied to claim 14 above, and further in view of Gay (US 2,152,251).
Regarding claim 21, Grabon further discloses wherein the wet side channels further comprise interior surfaces (Examiner notes that this feature is inherent to channels).  
Grabon does not disclose and applying condensate to the wet side of the heat exchanger includes applying at least some of the condensate to at least a portion of the interior surfaces.
Gay teaches another heat exchanger having condensate application wherein applying condensate to the wet side of the heat exchanger includes applying at least some of the condensate to at least a portion of the interior surfaces (see at least page 3, column 1, lines 28-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention provide the system of Grabon with and applying condensate to the wet side of the heat exchanger includes applying at least some of the condensate to at least a portion of the interior surfaces, as taught by Gay, to improve the system of Grabon by maximizing the surface area providing rapid heat transfer through use of cooled water and evaporation (see at least Gay page 3, column 1, lines 32-38).  
Regarding claim 22, Grabon further discloses wherein the condensate application module comprises a spraying nozzle (see at least paragraph [0015]).
Grabon does not disclose and wherein applying the condensate to the wet side of the heat exchanger comprises spraying the condensate into the wet side channels using the spraying nozzle.
Gay teaches another heat exchanger having condensate application wherein applying the condensate to the wet side of the heat exchanger comprises spraying the condensate into the wet side channels using the spraying nozzle (see at least page 3, column 1, lines 28-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention provide the system of Grabon with and wherein applying the condensate to the wet side of the heat exchanger comprises spraying the condensate into the wet side channels using the spraying nozzle, as taught by Gay, to improve the system of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763